DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further consideration, a new ground(s) of rejection is made in view of Krikorian et al. (US-20060273946 hereinafter Krikorian) in view of Suess et al. (US-20040150547 hereinafter Suess). Krikorian is noted within the IDS (KY4NDCS5LDFLYX9_IDS_FILED_01_07_2022_ANNOTATED_03_07_2022_12_12_09_PM__05_00.pdf) Citation No. 36.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 8-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krikorian et al. (US-20060273946 hereinafter Krikorian) in view of Suess et al. (US-20040150547 hereinafter Suess).


Regarding claim 1, Krikorian teaches A method of operation of a synthetic aperture radar (SAR) system comprising a SAR antenna, a SAR processor, and a SAR controller, the method comprising: entering a Spotlight SAR imaging mode by the SAR controller (Krikorian 0017 “FIG. 1 is a SAR spotlight configuration”);
	 spoiling a transmit beam of the SAR antenna to form a spoiled transmit beam (Krikorian 0041 “In another embodiment, the timeline for SAR image acquisition for a plurality of aspect angles is reduced by using a spoiled transmit beam”);
	 transmitting a plurality of transmitted pulses by the SAR antenna using the spoiled transmit beam (Krikorian 0040 “a plurality of aspect angles are acquired using interleaved SAR, thereby saving time in acquiring the multiple images necessitated by this invention. In agile beam radar systems, intra PRI beam switching for simultaneous imaging in multiple directions can be employed”; 0006 “The ;
	 
	 receiving a plurality of backscattered pulses by the SAR antenna using a number M of (Krikorian 0041 “transmit beam with multiple simultaneous high gain independent receive apertures.”; 0031 “The terrain data is generated using various techniques to determine the slope .alpha., such as Interferometric SAR, monopulse ground measurements, spoiled beam techniques and 3D SAR methods”), 
	 processing data received by each of the number M of (Krikorian 0033-0034 “Computer 307 is used for: [0034] a) extracting radar images of target 206 and the shadow(s) of said target at the plurality of aspect angles from the target digital data acquired at said low grazing angles”) to generate a number M of sub-images by the SAR processor (Krikorian 0020 “The plurality of images generated while different aspect angles of target are being acquired are combined and processed using Automatic Target Recognition (ATR) methods for target recognition”);
	 and coherently combining two or more of the number M of sub-images to form a Spotlight image (Krikorian 0020 “The plurality of images generated while different aspect angles of target are being acquired are combined and processed using Automatic Target Recognition (ATR) methods for target recognition”).  
While Krikorian discloses an agile beam radar system (0040) Krikorian does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Suess teaches dividing the SAR antenna into a plurality of azimuth apertures by the SAR controller (Suess 0028 “SAR instrument , 
each of the plurality of backscattered pulses corresponding to a respective one of the plurality of transmitted pulses (Suess 0036 “The echo received independently from each sub-aperture is phase shifted by a time and frequency dependent phase function and then coherently combined with the signals from the other receive apertures in the preprocessing.”) and 
multiple receive beams (Suess 0037 “Effectively the processing of the signals of the multiple receive apertures can be regarded as a multiple beam forming process”; 0093 “For the short pulse system the resulting receive beam pattern can always be pointed to the direction from which the echo originates”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify 3D SAR target recognition system and method of Krikorian to include the Side Looking SAR system and method of Suess. One would have been motivated to do so in order to improve the azimuth resolution and swath width (0015).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Suess merely teaches that it is well-known to incorporate the particular azimuthal features for a SAR antenna.  Since both Krikorian and Suess disclose similar SAR antennas, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

2, Krikorian in view of Suess teach The method of claim 1.
Suess further teaches further comprising: compressing data (Suess et al. 0073 “Optionally, the resulting signal can be compressed using a BAQ like algorithm (BAQ Method of Block Adaptive Quantization [2])”) from the number M of multiple receive beams by the SAR processor (Suess 0037 “Effectively the processing of the signals of the multiple receive apertures can be regarded as a multiple beam forming process”; 0093 “For the short pulse system the resulting receive beam pattern can always be pointed to the direction from which the echo originates”; 0032 “Each channel provides a separate input for the subsequent digital signal processing.”). 

	Regarding claim 4, Krikorian in view of Suess teach The method of claim 1.
	  Suess further teaches wherein receiving a plurality of received pulses by the SAR antenna using a number M of multiple receive beams includes receiving a plurality of received pulses by a planar phased array (Suess 0061 “Due to the mechanical pointing the selection of a new swath at a different range position needs more time than with a SAR system, which is equipped with an active phased array antenna.”; Fig. 8 [Fig. 8 demonstrates the planar aspect of a phased array antenna because the antenna elements are on a plane]).   


	Regarding claim 5, Krikorian in view of Suess teach The method of claim 4.
	 Suess further teaches wherein receiving a plurality of received pulses (Suess 0050 “the antenna receives at the same time echos which are generated from subsequent pulses”) by a planar phased array (Suess claim 4, 0061) includes receiving a plurality of received pulses by a planar phase array comprising a plurality of antenna phase centers (Suess 0020 “FIG. 3 shows the effective phase center location when using multiple receive apertures in azimuth,”).  

	Regarding claim 8, Krikorian in view of Suess teach The method of claim 1.
Krikorian in view of Suess further teach wherein processing data received by each of the number M of multiple receive beams (Suess 0037 “Effectively the processing of the signals of the multiple receive apertures can be regarded as a multiple beam forming process”; 0093 “For the short pulse system the resulting receive beam pattern can always be pointed to the direction from which the echo originates”; 0032 “Each channel provides a separate input for the subsequent digital signal processing.”) 
to generate a number M of sub-images by the SAR processor (Krikorian 0020 “The plurality of images generated while different aspect angles of target are being acquired are combined and processed using Automatic Target Recognition (ATR) methods for target recognition”)
includes processing data received by each of the number M of multiple receive beams (Suess 0037 “Effectively the processing of the signals of the multiple receive apertures can be regarded as a multiple beam forming process”; 0093 “For the short pulse system the resulting receive beam pattern can always be pointed to the direction from which the echo originates”; 0032 “Each channel provides a separate input for the subsequent digital signal processing.”) 
to generate a number M of sub-images by the SAR processor on- board one of a satellite, a spacecraft, and a space station (Suess fig. 6 “satellite”).  

	Regarding claim 9, Krikorian in view of Suess teach The method of claim 8.
	 Suess further teaches further comprising: downlinking one or more of the number M of sub-images by a communications antenna to a ground terminal (Suess 0063 “The presented concept requires to have multiple receive sub-apertures which provide one receive signal each. This would transmitted to the ground by (N.multidot.M) the number of receive sub-apertures. ”) .

	Regarding claim 10, Krikorian in view of Suess teach The method of claim 8.
	Krikorian in view of Suess further teach wherein coherently combining two or more (Suess 0036 “The echo received independently from each sub-aperture is phase shifted by a time and frequency dependent phase function and then coherently combined with the signals from the other receive apertures in the preprocessing.”; 0074 “With this signal a conventional SAR image processing has to be performed in order to form SAR images from the raw data.”) of the number M of sub-images (Krikorian 0020 “The plurality of images generated while different aspect angles of target are being acquired are combined and processed using Automatic Target Recognition (ATR) methods for target recognition”) to form a Spotlight image (Krikorian 0017 “FIG. 1 is a SAR spotlight configuration”) includes coherently combining two or more of the number M of sub-images to form a Spotlight image on-board one of a satellite, a spacecraft, and a space station (Suess fig. 6 “satellite”).  


	Regarding claim 11, Krikorian in view of Suess teach The method of claim 10.
	Suess further teaches further comprising: downlinking the Spotlight image by a communications antenna to a ground terminal (Suess 0063 “The presented concept requires to have multiple receive sub-apertures which provide one receive signal each. This would increase the amount of data, which has to be stored on board and then transmitted to the ground by (N.multidot.M) the number of receive sub-apertures. ”).  

12, Krikorian in view of Suess teach The method of claim 1.
	Krikorian further teaches wherein spoiling a transmit beam of the SAR antenna to form a spoiled transmit beam includes broadening a transmit beam of the SAR antenna to form a spoiled transmit beam (Krikorian 0041 “In another embodiment, the timeline for SAR image acquisition for a plurality of aspect angles is reduced by using a spoiled transmit beam” [beam spoiling a transmit beam corresponds to broadening a transmit beam]).

	Regarding claim 13, Krikorian in view of Suess teach The method of claim 1.
Krikorian in view of Suess further teach wherein spoiling a transmit beam of the SAR antenna to form a spoiled transmit beam (Krikorian 0041 “In another embodiment, the timeline for SAR image acquisition for a plurality of aspect angles is reduced by using a spoiled transmit beam”)
includes applying a phase shift to an antenna panel of the SAR antenna (Suess 0091 “The time variant phase shift, which was given in chapter 3.1 has to be extended by a frequency dependent phase shift when a frequency modulated transmit signal is used ”).


	Regarding claim 14, Krikorian teaches A method of operation of a synthetic aperture radar (SAR) system comprising a SAR antenna, a SAR processor, and a SAR controller, the method comprising: entering a Spotlight SAR imaging mode by the SAR controller (Krikorian 0017 “FIG. 1 is a SAR spotlight configuration”; 0033 “Computer 307”);
	 transmitting a plurality of transmitted pulses by the SAR antenna using a transmit beam (Krikorian 0040 “a plurality of aspect angles are acquired using interleaved SAR, thereby saving time in acquiring the multiple images necessitated by this invention. In agile beam radar systems, intra PRI beam switching for simultaneous imaging in multiple directions can be employed”; 0006 “The plurality ;
	 
	
	 receiving a plurality of backscattered pulses by the SAR antenna using the number M of (Krikorian 0041 “transmit beam with multiple simultaneous high gain independent receive apertures.”), 
	 processing data received by each of the number M of (Krikorian 0033-0034 “Computer 307 is used for: [0034] a) extracting radar images of target 206 and the shadow(s) of said target at the plurality of aspect angles from the target digital data acquired at said low grazing angles”) to 
generate a number M of sub-images by the SAR processor (Krikorian 0020 “The plurality of images generated while different aspect angles of target are being acquired are combined and processed using Automatic Target Recognition (ATR) methods for target recognition”);
	 and coherently combining two or more of the number M of sub-images to form a Spotlight image (Krikorian 0020 “The plurality of images generated while different aspect angles of target are being acquired are combined and processed using Automatic Target Recognition (ATR) methods for target recognition”).  
While Krikorian discloses an agile beam radar system (0040) Krikorian does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Suess teaches dividing the SAR antenna into a plurality of azimuth apertures by the SAR controller (Suess 0028 “SAR instrument architecture according to the invention combines a separate transmit aperture with multiple receive ;
spoiling a number M of multiple receive beams (Suess 0048 “the imaged swath width is increased proportional to the receive aperture height h.sub.rx without decreasing the radiometrc and geometric resolution”; 0037 “Effectively the processing of the signals of the multiple receive apertures can be regarded as a multiple beam forming process were the resulting beams are steered between -3 dB points in elevation of the transmit aperture as displayed in FIG. 1”; [fig. 1 “Swath width” corresponds to beam spoiling because the swath width is increased and an aperture correspond to an antenna]); 
each of the plurality of backscattered pulses corresponding to a respective one of the plurality of transmitted pulses (Suess 0036 “The echo received independently from each sub-aperture is phase shifted by a time and frequency dependent phase function and then coherently combined with the signals from the other receive apertures in the preprocessing.”) and 
receive beams (Suess0037 “Effectively the processing of the signals of the multiple receive apertures can be regarded as a multiple beam forming process”; 0093 “For the short pulse system the resulting receive beam pattern can always be pointed to the direction from which the echo originates”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify 3D SAR target recognition system and method of Krikorian to include the Side Looking SAR system and method of Suess. One would have been motivated to do so in order to improve the azimuth resolution and swath width (0015).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Suess merely teaches that it is well-known to incorporate the particular azimuthal features for a SAR antenna.  Since both Krikorian and Suess disclose similar SAR antennas, one of ordinary skill in the art would recognize that the combination of elements 

	Regarding claim 15, Krikorian teaches A SAR system comprising: 
5a SAR antenna (0021 “the antenna receive pattern covers area 107”; fig 1);
 a SAR processor (0033 “Computer 307”; 0020 “The plurality of images generated while different aspect angles of target are being acquired are combined and processed using Automatic Target Recognition (ATR) methods for target recognition”);
 a communications antenna (0021 “ Antenna illumination with radar energy covers area 107 during an array length, and includes target 101 at both positions 103 and 105. Similarly, the antenna receive pattern covers area 107”);
	 and a SAR controller to (0033 “Computer 307”): 
place the SAR system in a Spotlight SAR imaging mode Krikorian 0017 “FIG. 1 is a SAR spotlight configuration”);
	 spoil a transmit beam of the SAR antenna to form a spoiled transmit beam (Krikorian 0041 “In another embodiment, the timeline for SAR image acquisition for a plurality of aspect angles is reduced by using a spoiled transmit beam”);
	 transmit a plurality of transmitted pulses by the SAR antenna using the spoiled transmit beam (Krikorian 0040 “a plurality of aspect angles are acquired using interleaved SAR, thereby saving time in acquiring the multiple images necessitated by this invention. In agile beam radar systems, intra PRI beam switching for simultaneous imaging in multiple directions can be employed”; 0006 “The plurality of pulses transmitted during a SAR array, when coherently combined and processed, result in image quality comparable to a longer antenna, corresponding approximately to the "length" traveled by the antenna during the array.”);
	 receive a plurality of backscattered pulses by the SAR antenna using a number M of (Krikorian 0041 “transmit beam with multiple simultaneous high gain independent receive apertures.”; 0032 “The terrain data is generated using various techniques to determine the slope .alpha., such as Interferometric SAR, monopulse ground measurements, spoiled beam techniques and 3D SAR methods”), 
	 process data received by each of the number M of (Krikorian 0033-0034 “Computer 307 is used for: [0034] a) extracting radar images of target 206 and the shadow(s) of said target at the plurality of aspect angles from the target digital data acquired at said low grazing angles”) to 
generate a number M of sub-images by the SAR processor (Krikorian 0020 “The plurality of images generated while different aspect angles of target are being acquired are combined and processed using Automatic Target Recognition (ATR) methods for target recognition”);
	 and coherently combine two or more of the number M of sub-images to form a Spotlight image (Krikorian 0020 “The plurality of images generated while different aspect angles of target are being acquired are combined and processed using Automatic Target Recognition (ATR) methods for target recognition”).  
While Krikorian discloses an agile beam radar system (0040) Krikorian does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Suess teaches dividing the SAR antenna into a plurality of azimuth apertures (Suess 0028 “SAR instrument architecture according to the invention combines a separate transmit aperture with multiple receive apertures in elevation as well as in azimuth” [The apertures correspond to the antenna because the apertures transmit and receive]), 
each of the plurality of backscattered pulses corresponding to a respective one of the plurality of transmitted pulses (Suess 0036 “The echo received independently from each sub-aperture is phase 
multiple receive beams (Suess 0037 “Effectively the processing of the signals of the multiple receive apertures can be regarded as a multiple beam forming process”; 0093 “For the short pulse system the resulting receive beam pattern can always be pointed to the direction from which the echo originates”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify 3D SAR target recognition system and method of Krikorian to include the Side Looking SAR system and method of Suess. One would have been motivated to do so in order to improve the azimuth resolution and swath width (0015).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Suess merely teaches that it is well-known to incorporate the particular azimuthal features for a SAR antenna.  Since both Krikorian and Suess disclose similar SAR antennas, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 16, Krikorian in view of Suess teach The SAR system of claim 15.
	Suess further teaches wherein the SAR antenna is a spaceborne SAR antenna (Suess fig. 6 “satellite”).  

18, Krikorian in view of Suess teach The SAR system of claim 15.
	Suess further teaches  wherein the SAR antenna comprises a plurality of antenna panels (Suess 0020 “FIG. 3 shows the effective phase center location when using multiple receive apertures in azimuth,”), the 
SAR system operable to apply to each of the plurality of antenna panels a respective phase shift (Suess 0036 “The echo received independently from each sub-aperture is phase shifted by a time and frequency dependent phase function.”), the respective phase shift selected (Suess 0091 “The time variant phase shift, which was given in chapter 3.1 has to be extended by a frequency dependent phase shift when a frequency modulated transmit signal is used ”) to cause a 
broadening of a beam of the SAR antenna (Suess 0048 “the imaged swath width is increased proportional to the receive aperture height h.sub.rx without decreasing the radiometrc and geometric resolution”; 0037 “Effectively the processing of the signals of the multiple receive apertures can be regarded as a multiple beam forming process were the resulting beams are steered between -3 dB points in elevation of the transmit aperture as displayed in FIG. 1”; [fig. 1 “Swath width” corresponds to beam spoiling because the swath width is increased and an aperture correspond to an antenna]).



Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krikorian et al. (US-20060273946 hereinafter Krikorian) in view of Suess et al. (US-20040150547 hereinafter Suess) and in further view of Lancashire et al. (US PAT 6255987 hereinafter Lancashire).

	Regarding claim 3, Krikorian in view of Suess teach The method of claim 2.
Suess further teaches wherein compressing data (Suess 0073 “Optionally, the resulting signal can be compressed using a BAQ like algorithm (BAQ Method of Block Adaptive Quantization [2])”) 
from the number M of multiple receive beams by the SAR processor (Suess 0037 “Effectively the processing of the signals of the multiple receive apertures can be regarded as a multiple beam forming process”; 0093 “For the short pulse system the resulting receive beam pattern can always be pointed to the direction from which the echo originates”)
 includes performing a Block Adaptive Quantization (BAQ) to 
Krikorian in view of Suess does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Lancashire teaches Block Adaptive Quantization (BAQ) to 4 bits (Lancashire 6:7 “The values shown are for 4 -bit BAQ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify 3D SAR target recognition system and method of Krikorian and the Side Looking SAR system and method of Suess to include the Block Adaptive Quanitzation of Lancashire. One would have been motivated to do so in order to compress data such that the data rate is low enough to be handled by subsequent logic circuits (Lancashire 1:16-20).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Lancashire merely teaches that it is well-known to incorporate the 4-bit feature to a BAQ.  Since both Krikorian and Suess in view of Lancashire disclose BAQ features, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.



(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krikorian et al. (US-20060273946 hereinafter Krikorian) in view of Suess et al. (US-20040150547 hereinafter Suess) and in further view of Kullstam et al. (US-20120068880 hereinafter Kullstam).

	Regarding claim 6, Krikorian in view of Suess teach The method of claim 1.
	 Suess further teaches wherein receiving a plurality of received pulses by the SAR antenna using a number M of multiple receive beams includes receiving a plurality of received pulses (Suess 0050 “the antenna receives at the same time echos which are generated from subsequent pulses”) by a 
Krikorian in view of Suess does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Kullstam teaches a dual-band antenna (Kullstam 0014 “FIG. 2 is a block diagram showing an exemplary dual-band SAR imaging method having a processing system”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify 3D SAR target recognition system and method of Krikorian and the Side Looking SAR system and method of Suess to include the Block Adaptive Quanitzation of Lancashire. One would have been motivated to do so in order to compress data such that the data rate is low enough to be handled by subsequent logic circuits (Lancashire 1:16-20).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Lancashire merely teaches that it is well-known to incorporate the 4-bit feature to a BAQ.  Since both Krikorian and Suess in view of Kullstam disclose BAQ features, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 7, Krikorian in view of Suess and in further view of Kullstam teach The method of claim 6.
Suess further teaches wherein receiving a plurality of received pulses by a dual-band antenna includes receiving a plurality of received pulses by at least one of an X-band or an L-band antenna (Suess 0102 “The radiator could be mounted on a honeycomb carbon-fiber sandwich, which provides the necessary mechanical support (see FIG. 8). In a first estimate the described structure in X-band would weight about 8 kg/m.sup.2 and is less then 30 mm thick.”). 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krikorian et al. (US-20060273946 hereinafter Krikorian) in view of Suess et al. (US-20040150547 hereinafter Suess) and in further view of Fox et al. (US-20090009391 hereinafter Fox).

	Regarding claim 17, Krikorian in view of Suess teach The SAR system of claim 15.
	Suess further teaches wherein the SAR processor and the SAR controller (Suess claim 1) are (Suess fig. 6 “satellite”).  
	Krikorian in view of Suess does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Fox teaches SAR processor and the SAR controller are co-hosted with the spaceborne SAR antenna on one of a satellite, a spacecraft, and a space station (Fox 0185 “An antenna controller 270 in the receiver/exciter is connected to the main spacecraft bus processor through control 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3D SAR target recognition system and method of Krikorian in view of Side Looking SAR system and method of Suess with the SAR imaging method of Fox for the advantage of inhibiting signal interference between the transmit and receive signals (Abstract). 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/07/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Brovko (US-6888490) discloses “A synthetic aperture radar (SAR) image of a wide coverage area is acquired during a frame containing a first plurality of ambiguities induced in the SAR image 
Willey, Sr. (US-4178581) discloses “A microwave landing system employing a phased array antenna for the generation of narrow, scanning guidance beams in which broad beam antennas used for transmitting identification signals, fly-left, fly-right guidance signals and the like with broad coverage are eliminated by applying spoiling phases to the phase shifters of the array thereby broadening the beam shape of the array to a pattern substantially identical to the pattern of a broad beam antenna formerly used. The spoiling phases are applied to the array in the time slots allocated to transmission of broad beam signals and the broad beam signals are then transmitted by the array. The spoiling phases are removed from the array during the time slots allocated to transmission of narrow scanning beams and the narrow scanning beams are then transmitted by the array. Computation of spoiling phases to provide particular patterns for particular antennas is disclosed. (See abstract).”
Calabrese et al. (US-20160109570) discloses “A SAR imaging method performs N SAR acquisitions in stripmap mode of the earth's surface using a synthetic aperture radar transported by an aerial or satellite platform and including a single, non-partitioned antenna and a single receiver coupled thereto. (See abstract)”
Rubel et al. (US-20180259639) discloses “Synthetic aperture radar (SAR) imaging systems that transmit repeated waveforms based upon pseudonoise sequences to generate SAR imaging data in accordance with various embodiments of the invention are disclosed. (See abstract)”
Kraus (TerraSAR-X Staring Spotlight Mode Optimization
and Global Performance Predictions) discloses “For the TerraSAR-X mission, a new staring spotlight mode has been implemented delivering very high azimuth resolution . . . This paper gives an overview of SAR performance analyses conducted for the mode optimization and implementation phases and presents a novel global performance assessment approach, which is generally applicable for the verification of operational SAR modes. Additionally, measurement results and exemplary acquisitions are shown. (See abstract).”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                  

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648